DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 09/01/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between a (claim 2) and b (claim 3)  is withdrawn.  Claim 3, directed to species b is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10, 39 and 42 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to etch through the base surface of the charge-blocking material to form an exposed upper surface of the conductive material of the conductive tier, forming channel material being in direct physical contact with the exposed upper surface and directly electrically coupled with the conductive material in the conductive tier, where the charge blocking material remaining continuously along the insulative tiers, along the wordline tiers, along the select gate tier, and along the insulator etch-stop tier to directly contact the upper surface of the conductive tier in combination with the other limitations of claim 1.
Regarding claim 10, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have a select gate that is in both the one select gate tier and in the another select gate tier, the select gate comprising both the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier in combination with the other limitations of claim 10.
Examiner’s Note: The Examiner makes the distinction that the prior art does not teach a SINGLE select gate that is in both a first select gate tier and a second select gate tier. As was expressly stated by the Applicant on page 13 of the Applicant’s REMARKS dated 01/20/2022, a single select gate being in multiple tiers differs from multiple select gate tiers that are electrically connected in series by a common select gate line. This distinction is important as the prior art (Kawai US 20190295956) teaches multiple select gate tiers that are connected by a common select gate line such that they function as a single select transistor (Kawai Paragraph 0041).   
Regarding claim 42, the prior art does not teach, suggest or motivate one having ordinary skill in the art to form a select gate that is in both the one select gate tier and in the another select gate tier, the select gate comprising both a conducting material in the one select gate tier and the conductor material in the another select gate tier in combination with the other limitations of claim 42. 
Examiner’s Note: The Examiner makes the distinction that the prior art does not teach a SINGLE select gate that is in both a first select gate tier and a second select gate tier. As was expressly stated by the Applicant on page 13 of the Applicant’s REMARKS dated 01/20/2022, a single select gate being in multiple tiers differs from multiple select gate tiers that are electrically connected in series by a common select gate line. This distinction is important as the prior art (Kawai US 20190295956) teaches multiple select gate tiers that are connected by a common select gate line such that they function as a single select transistor (Kawai Paragraph 0041).   
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawai et al. (US 2019/0295956) teaches where select gates tiers of distinct select gate transistors are coupled together in series so that the select gate transistors function as one select transistor (Paragraph 0041). However, Kawai does not teach forming a single select gate in both first and second select gate tiers.  
Tanzawa (US 2013/0146980) teaches where adjacent select gates can be capacitively coupled thereby permitting noise signals to leak from one select gate to another. However, Tanzawa states that the select gates are distinct select gates, not a single select gate with two select gate tiers, and that capacitive coupling between adjacent select gates is not desired (Paragraph 0004).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891